United States SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K [X]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number No. 333-3526-01 TANGER PROPERTIES LIMITED PARTNERSHIP (Exact name of Registrant as specified in its charter) North Carolina 56-1822494 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3200 Northline Avenue, Suite 360 (336) 292-3010 Greensboro, NC 27408 (Registrant’s telephone number) (Address of principal executive offices) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNoý Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes oNo ý Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ýNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer: and “smaller reporting company” (as defined in Rule 12b-2 of the Securities and Exchange Act of 1934). o Large accelerated filero Accelerated filer ý Non-accelerated filer o Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Act).Yes oNo ý Documents Incorporated By Reference Part III incorporates certain information by reference from the definitive proxy statement of Tanger Factory Outlet Centers, Inc. to be filed with respect to the Annual Meeting of Shareholders to be held May 8, 2009. PART I Item 1.Business The Company Tanger Properties Limited Partnership and subsidiaries, a North Carolina limited partnership, focuses exclusively on developing, acquiring, owning, operating and managing factory outlet shopping centers.We are one of the largest owners and operators of factory outlet centers in the United States.As of December 31, 2008, we owned and operated 30 outlet centers, with a total gross leasable area of approximately 8.8 million square feet.These factory outlet centers were 97% occupied and contained over 1,900 stores, representing approximately 370 store brands.We also operated and had partial ownership interests in three outlet centers totaling approximately 1.4 million square feet. We are controlled by Tanger Factory Outlet Centers, Inc. and subsidiaries, a fully-integrated, self-administered and self-managed real estate investment trust, or REIT.The Company owns the majority of the partnership interests issued by the Operating Partnership, which we refer to as units, through its two wholly-owned subsidiaries, the Tanger GP Trust and the Tanger LP Trust.The Tanger GP Trust controls the Operating Partnership as its sole general partner.The Tanger LP Trust holds a limited partnership interest.The remaining units are held by the Tanger family through ownership of the Tanger Family Limited Partnership.Stanley K.
